GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
dissenting.
This is a strange case. It might be called the “face in the window” case since one of the episodes relied upon by this black plaintiff-appellant concerned a white face which appeared in the nighttime in the basement window of the power house where he was then employed. The face disappeared without identification or explanation. Plaintiff was injured seeking to chase and identify the face. There is testimony in this record that the face belonged to a member of an all white surveillance patrol which had been initiated by defendants without notice to employees.
Plaintiff also claimed intentional race discrimination in two other episodes. One such pertained to defendants’ failure to promote him for a position for which he had seniority over the white person who got the job. The other claim relates to an allegedly discriminatory change of his employment shift. As the majority opinion points out in detail, there were explanations proffered by the defendants concerning each of these episodes from which the jury could have found the facts in favor of the defendants on the basis of explanations of a nondiscriminatory character.
The case is before us, however, because it was tried before a jury which obviously found the disputed facts in favor of the plaintiff. The plaintiff during pretrial proceedings had voluntarily waived his claim for compensatory damages as barred by the exclusive remedy provision of the Michigan workers’ compensation statute. The jury therefore awarded plaintiff only $1.00 in nominal damages against the two defendants. The jury, however, also awarded $150,000 in punitive damages against each defendant for an aggregate verdict of $300,002.
Contrary to the majority opinion, I find factual support in this record for the jury’s award of damages based upon race discrimination and punitive intent. Our question, of course, is not whether we would have decided disputed issues of fact as did the jury, our question is whether or not the jury had facts before it sufficient to support its judgment.
In my view, the majority opinions would allow the District Court to substitute its view of the disputed facts for the view taken by the jury. This is not the role of either the District Court or the Court of Appeals. See generally Anderson v. City of Bessemer City, North Carolina, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985).